Case 1:19-mj-00196-JMC Document 53 Filed 03/25/20 USDC Colorado Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO
Magistrate Judge James M. Candelaria
Criminal No. 19-MJ-00196-JMC
UNITED STATES OF AMERICA,
Plaintiff,
vs.

1,.SAMUEL ARCHULETA,

Defendant.

 

MINUTE ORDER REGARDING EMERGENCY MOTION FOR IMMEDIATE
RELEASE [DOC 51]

 

ORDER ENTERED BY MAGISTRATE JUDGE JAMES M, CANDELARIA

This matter is before the Court on Defendant’s Emergency Motion For Immediate
Release And Memorandum in Support [Doc 51] (the “Motion”). The Motion argues that the
Court should release the Defendant from custody pending his revocation hearing due to the
nationwide COVID-19 outbreak and the unique concerns that this outbreak poses to individuals
in detention. While the Court is sympathetic to those unique concerns, the Motion fails to
identify any changed circumstances that would undermine the Court’s earlier conclusion that
there are no conditions or combination of conditions that the Court could impose that would
assure the detendant’s presence or the safety of the community. Accordingly, the Motion is
DENIED.

Case remains as previously set for hearing on April 6, 2020 at 11:30 am.

DATED: March 25, 2020

  
  

 

James M. Candelaria
United States Magistrate Judge

 
